DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 1, as written it is unclear what is meant by the “a penetration property of the first liquid absorption member with respect to the liquid.”  It 
	Claims 2-9 are rejected because they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2012/0069087 to Tanaka.
	With regard to Claim 1, as best understood, Tanaka teaches (fig. 2A) a liquid absorber (30) comprising:
a first liquid absorption member (30) that absorbs a portion of a liquid [0045];
a second liquid absorption member (30) that absorbs a portion of the liquid [0045 and 0049]; and
a case (28) in which the first liquid absorption member (30) and the second liquid absorption member (30) are stored, wherein
	a penetration property of the first liquid absorption member with respect to the liquid is greater than a penetration property of the second liquid absorption member with respect to the liquid [0049],

	when the liquid is introduced into the case (28), the liquid comes into contact with the first liquid absorption member before coming into contact with the second liquid absorption member (fig. 2A).
With regard to Claim 5, Tanaka teaches wherein the first liquid absorption member is a porous body, and the second liquid absorption member is a porous body [0045].
With regard to Claim 6, Tanaka teaches (fig. 2A) wherein the first liquid absorption member (30) is disposed on the second liquid absorption member (30), and an inlet (32) through which the liquid is to be introduced into the case (28) is disposed in an upper portion of the case (28).
With regard to Claim 7, Tanaka teaches wherein the second liquid absorption member (30) is disposed on the first liquid absorption member (30), an inlet  through which the liquid is to be introduced into the case (28) is disposed in an upper portion of the case, and in the second liquid absorption member, a cutout (31) or a cavity is disposed in a position corresponding to the inlet (32).
With regard to Claim 8, Tanaka teaches (FIG. 7) wherein the second liquid absorption member (30) is disposed on the first liquid absorption member (30), an inlet (40) through which the liquid is to be introduced into the case is disposed in a sidewall portion of the case (28), and the inlet (40) is disposed adjacent to a side of the first liquid absorption member (30).
Claim 9, Tanaka teaches (fig. 1) wherein a liquid ejection apparatus (11) comprising: a liquid ejection head (21); and the liquid absorber (30) according to Claim 1, the liquid absorber being an absorber that absorbs the liquid, the liquid being ejected from the liquid ejection head [0044].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as modified by WO 2012/002553A1 to Mitsuno.
Claim 2, Tanaka teaches the claimed invention except for wherein a bulk density of the first liquid absorption member is less than a bulk density of the second liquid absorption member.
	However, Mitsuno teaches wherein a bulk density of the first liquid absorption member is less than a bulk density of the second liquid absorption member.  See translated document below (section unknown):
The bulk density of the superabsorbent resin is not limited, but 
preferably, the bulk density of the first superabsorbent resin is 
0.2 to 0.5 g / cm .sup.3 , and the second superabsorbent resin is 
The bulk density is 0.5 to 1.0 g / cm .sup.3.

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Tanaka with the teachings of Mitsuno to provide a thin superabsorbent article.
With regard to Claim 3, Tanaka teaches the claimed invention except for wherein the first liquid absorption member and the second liquid absorption member are formed of small pieces, and the small pieces include fiber substrates and a liquid-absorbent resin supported on the fiber substrates.
	However, Mitsuno teaches wherein the first liquid absorption member and the second liquid absorption member are formed of small pieces, and the small pieces include fiber substrates and a liquid-absorbent resin supported on the fiber substrates.  See translated document below (section unknown):
the absorbent body 6 is a superabsorbent resin-containing layer 4 
And the nonwoven fabric layer 5, the nonwoven fabric layer 5 has
a region 7 having a relatively high inter-fiber porosity and a region
8 having a relatively low inter-fiber porosity, and ends of fibers 
constituting the nonwoven fabric layer The non-woven fabric layer
is characterized in that the non-woven fabric layer is stretchable in

to a region where the inter-fiber porosity is relatively small.

FIG. 2 shows an aspect in which the absorbent body 6 is composed
of one superabsorbent resin-containing layer 4 and two nonwoven
fabric layers 5, but the number of each layer is not limited to that
aspect.  The non-woven fabric layer 5 has a region 7 having a
relatively large inter-fiber porosity and a region 8 having a relatively
small inter-fiber porosity. Moreover, the edge part of the fiber which
comprises the nonwoven fabric layer 5 has many in the area | region
where the inter-fiber porosity is relatively larger than the area where
the inter-fiber porosity is relatively small.

The same motivation applies to this claim, as applied to claim 2 above.
With regard to Claim 4, Tanaka teaches the second liquid absorption member is a porous body [0045].  Tanaka does not teach the first liquid absorption member is formed of small pieces, and the small pieces include fiber substrates and a liquid-absorbent resin supported on the fiber substrates.
	However, Mitsuno teaches wherein the first liquid absorption member is formed of small pieces, and the small pieces include fiber substrates and a liquid-absorbent resin supported on the fiber substrates.  See discussion above in claim 3.   

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2020049937A discloses the first absorbing member 801 has a higher liquid permeability and a lower capillary force than the second absorbing member 802, and the second absorbing member 802 has a higher capillary force than the first absorbing member 801 and has a higher liquid holding amount. There are many members.  For example, a porous body such as melamine foam is used for the first absorbent member 801, and a material such as polyester felt is used for the second absorbent member 802.  This prevents the liquid (empty discharge droplet: waste liquid) discharged on the first absorbing member 801 from being dried and deposited, and allows the liquid discharged from the empty state to quickly penetrate into the lower part of the first absorbing member 801. It can flow to the second absorption member 802 side. Then, the second absorbing member 802 can diffuse the liquid received from the first absorbing member 801 in the in-plane direction, and can equalize the contained liquid in the in-plane direction of the second absorbing member 802. For example, as indicated by an arrow in FIG. 15, the liquid that has landed on the block 811B5 of the first absorbing member 801 quickly permeates, flows to the second absorbing member 802, and diffuses.
	CN 106994834A discloses a waste liquid containing body and liquid injection device. The liquid ejecting apparatus comprising: a liquid ejecting head capable of ejecting a liquid onto a medium, the mounting part which is installed with a liquid 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853